Case 21-30085-hdh11 Doc 393 Filed 03/22/21                        Entered 03/22/21 08:09:36              Page 1 of 9



NELIGAN LLP                                                   GARMAN TURNER GORDON LLP
PATRICK J. NELIGAN, JR.                                       GREGORY E. GARMAN
State Bar No. 14866000                                        Nevada Bar No. 6654, admitted pro hac vice
DOUGLAS J. BUNCHER                                            Email: ggarman@gtg.legal
State Bar No. 03342700                                        GABRIELLE A. HAMM
JOHN D. GAITHER                                               Texas Bar No. 240401047
State Bar No. 24055516                                        Email: ghamm@gtg.legal
325 North St. Paul, Suite 3600                                TERESA M. PILATOWICZ
Dallas, Texas 75201                                           Nevada Bar No. 9605, admitted pro hac vice
Telephone: 214-840-5333                                       Email: tpilatowicz@gtg.legal
Facsimile: 214-840-5301                                       DYLAN CICILIANO
pneligan@neliganlaw.com                                       Nevada Bar No. 12348, admitted pro hac vice
dbuncher@neliganlaw.com                                       E-mail: dciciliano@gtg.legal
jgaither@neliganlaw.com                                       7251 Amigo Street, Suite 210
Counsel for Debtors and                                       Las Vegas, Nevada 89119
Debtors-in-Possession                                         Telephone: 725-777-3000
                                                              Facsimile: 725-777-3112
                                                              Counsel for Debtors and
                                                              Debtors-in-Possession

                                 UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

IN RE:                                                        §            CHAPTER 11
                                                              §
NATIONAL RIFLE ASSOCIATION OF                                 §            CASE NO. 21-30085-hdh11
AMERICA and SEA GIRT LLC,                                     §
                                                              §
           DEBTORS1                                           §            Jointly Administered
                                                              §

                  DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER
                       RE: NYAG’S NOTICE OF INTENTION TO TAKE
                            DEPOSITION OF GAYLE STANFORD

           The National Rifle Association of America (“NRA”) and Sea Girt LLC (“Sea Girt” and,

together with NRA, the “Debtors”), debtors and debtors-in-possession, hereby submit this

emergency Motion (the “Motion”) for a protective order with respect to the Notice of Intent to

Take Oral Deposition of the Gayle Stanford (the “Notice”) served by the People of the State of

New York, by Letitia James, Attorney General of the State of New York (the “NYAG”) via e-



1
    The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (Association) and 5681 (Sea Girt).


DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                                               1 of 9
OF INTENTION TO TAKE DEPOSITION OF GAYLE STANFORD
Case 21-30085-hdh11 Doc 393 Filed 03/22/21                        Entered 03/22/21 08:09:36             Page 2 of 9




mail at 11:50 CDT on March 18, 2021, scheduling the deposition (the “Stanford Deposition”) of

Gayle Stanford (“Mrs. Stanford”) on March 25, 2021 at 9:00 a.m PST [sic].

           This Motion is made upon the memorandum of points and authorities set forth below, the

declaration of Dylan Ciciliano (the “Ciciliano Decl.”), filed concurrently herewith, the pleadings,

papers, and other records on file with the clerk of the above-captioned Court, judicial notice of

which is hereby respectfully requested under Federal Rule of Evidence 201, and the evidence

and argument of counsel entertained by the Court at the time of the trial on the motions.

                         MEMORANDUM OF POINTS AND AUTHORITIES

                                                     I.
                                                INTRODUCTION

           The NYAG has filed the NYAG Dismissal Motion2 seeking the extreme remedies of

either dismissing the Debtors’ Chapter 11 Cases or appointing a trustee. The NYAG Dismissal

Motion was set on an accelerated timeline with trial scheduled to commence on March 29, 2021

with deposition discovery to be completed in the preceding two weeks. In order to accommodate

this time frame, the Debtors sought to, and did, reach an extensive Discovery Agreement on

discovery parameters specifically addressing deposition limits.                      The Discovery Agreement

limited the Movants (and other parties to the Discovery Agreement) to seven depositions. The

Movants have already exceeded that limit by noticing the deposition of the Hon. Phillip Journey,

to which the Debtors have now agreed. The NYAG now seeks to notice a ninth deposition on

March 25, 2021 on an already congested discovery schedule and just two business days before

the parties are set to commence trial. The ninth deposition is of an “unregistered travel agent”

who was paid by Movant Ackerman McQueen (“Ackerman”) and NRA related to travel

expenses. Ms. Stanford’s involvement with the NRA has been by known by the NYAG and was


2
    Capitalized terms in this Introduction shall have those meanings ascribed to them within this Motion.


DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                                            2 of 9
OF INTENTION TO TAKE DEPOSITION OF GAYLE STANFORD
Case 21-30085-hdh11 Doc 393 Filed 03/22/21           Entered 03/22/21 08:09:36        Page 3 of 9




even reported on by the Wall Street Journal and other media outlets in 2019. The NYAG could

have noticed Ms. Stanford’s deposition as one of its seven depositions, however it did not, and

cannot now end run the parties’ agreement.

         The Notice violates the Parties’ Discovery Agreement and would improperly,

inefficiently divert the Debtors’ counsel and the Debtors’ resources on the eve of trial.

Therefore, the Debtors are entitled to a protective order prohibiting the Stanford Deposition from

proceeding.

                                            II.
                                       JURISDICTION

         1.    On January 15, 2021 (the “Petition Date”), the Debtors filed their voluntary

petitions for relief under chapter 11 of the Bankruptcy Code, thereby commencing the above-

captioned cases (the “Chapter 11 Cases”).

         2.    The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. Consideration of this Motion is a core proceeding under 28 U.S.C. § 157(b)(2). Venue is

proper pursuant to 28 U.S.C. §§ 1408(1) and (2) and 1409(a).

         3.    The Debtors confirm their consent, pursuant to Bankruptcy Rule 7008, to the

entry of a final order by the Court.

                                          III.
                                  FACTUAL BACKGROUND

A.       The Dismissal Motions and Parties Agreement.

         4.    On February 12, 2021, the NYAG filed its Motion to Dismiss, or, in the

Alternative, to Appoint a Chapter 11 Trustee [Docket No. 155] (the “NYAG Dismissal Motion”),

which has been scheduled for an evidentiary hearing on March 29, 30, and 31, and April 5, 6,

and 7.




DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                          3 of 9
OF INTENTION TO TAKE DEPOSITION OF GAYLE STANFORD
Case 21-30085-hdh11 Doc 393 Filed 03/22/21                    Entered 03/22/21 08:09:36              Page 4 of 9




        5.       The NYAG, Ackerman (the NYAG and Ackerman are collectively referred to as

the “Movants”),3 and the Debtors (collectively with the Movants, the “Parties”) agreed to certain

expedited discovery procedures and limitations in connection with the Dismissal Motions.

        6.       On or about February 26, 2021, the Parties entered into a formal discovery

agreement (the “Discovery Agreement”) which, at the insistence of the NYAG, was not filed

with the Court.

        7.       Among other things, the Parties agreed that the NYAG and AMc, as Movants,

would be permitted to conduct a maximum of seven depositions4 to comprise (1) Wayne

LaPierre, (2) John Frazer, (3) Woody Phillips, (4) Craig Spray, (5) Carolyn Meadows, (6) Sonya

Rowling, and (7) one 30(b)(6) deposition of the NRA. Moreover, the Parties agreed that

depositions may be noticed to occur upon at least seven (7) days’ notice.                       Importantly, by

including Mr. Phillips (who retired from the NRA in 2018 and has long been represented by

separate counsel), the Discovery Agreement explicitly affirmed that Movants’ seven-deposition

allowance encompassed not only party witnesses, but third parties as well.

        8.       Since entering into the Discovery Agreement, the Parties have actively engaged in

written discovery and have had near daily meet and confers with respect to discovery issues and

scheduling. These discussions included the scheduling of the proposed seven depositions

discussed in the Discovery Agreement.

...




3
 Ackerman filed its Ackerman McQueen Inc.’s Motion to Dismiss the Chapter 11 Bankruptcy Petition, or, in the
Alternative, Motion for the Appointment of a Chapter 11 Trustee, and Brief in Support [Docket No. 131] (the “AMc
Dismissal Motion” and, together with the NYAG Dismissal Motion, the “Dismissal Motions”) on February 10,
2021.
4
 The limit of seven depositions clearly contemplated former employees, outside directors and others not represented
by the same counsel as the Debtors and explicitly contemplates depositions of directors.


DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                                          4 of 9
OF INTENTION TO TAKE DEPOSITION OF GAYLE STANFORD
Case 21-30085-hdh11 Doc 393 Filed 03/22/21          Entered 03/22/21 08:09:36      Page 5 of 9




B.      The NYAG Notices an Eighth and Ninth Deposition in Violation of the Discovery
        Agreement.

        9.    On March 10, 2021, the NYAG served a notice purporting to schedule the

deposition of the Hon. Phillip Journey (“Judge Journey”) on just 26 hours’ notice and as an

eighth deposition in violation of the Parties’ Discovery Agreement. The Debtors were forced to

file a request for protective order the next day in advance of the deposition. Ultimately, the

Parties resolved the dispute and agreed to a deposition of Judge Journey to occur on March 18,

2021.

        10.   Then, on March 18, 2021, the NYAG revealed that it now wished to take a ninth

deposition and would be serving a notice of the deposition of Mrs. Stanford for March 25, 2021,

the second to last business day before trial is set to commence, and on the same day that the

Debtors have already noticed the deposition of the Rule 30(b)(6) witness of Ackerman.

        11.   The Debtors raised their objections to the Stanford Deposition immediately upon

receiving notice that the deposition was being scheduled through a phone call with the NYAG on

March 18, 2021.

        12.   The Debtors and the NYAG had a further meet and confer on the evening of

March 19, 2021 (the “Meet and Confer”) but the Debtors and NYAG were unable to reach an

agreement regarding the Stanford Deposition during the Meet and Confer.

                                      IV.
                           LEGAL ARGUMENT AND ANALYSIS

A.      Standard for Entry of a Protective Order.

        13.   Fed. R. Civ. P. 26, made applicable to the Dismissal Motions through Fed. R.

Bank. P. 9014, provides:

              A party or any person from whom discovery is sought may move
              for a protective order in the court where the action is pending—or


DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                        5 of 9
OF INTENTION TO TAKE DEPOSITION OF GAYLE STANFORD
Case 21-30085-hdh11 Doc 393 Filed 03/22/21             Entered 03/22/21 08:09:36         Page 6 of 9




               as an alternative on matters relating to a deposition, in the court for
               the district where the deposition will be taken. The motion must
               include a certification that the movant has in good faith conferred
               or attempted to confer with other affected parties in an effort to
               resolve the dispute without court action. The court may, for good
               cause, issue an order to protect a party or person from annoyance,
               embarrassment, oppression, or undue burden or expense…

Fed. R. Civ. P. 26(c).

       14.     In this case, in order to avoid any confusion and set the ground rules for the

expedited and intensive discovery schedule on the Dismissal Motions, the Parties entered into the

Discovery Agreement, which provided that the Parties were limited to seven depositions on each

side. Here, ignoring those limits, the NYAG now seeks to notice a ninth deposition on March

25, 2021.

B.     A Protective Order is Necessary as the Notice Violates the Parties’ Discovery
       Agreement and Places an Undue Burden on Debtors.

       1. The Notice Exceeds the Agreed Deposition Limits By Adding a Ninth Deposition
          by Movants on an Already Congested Schedule.

       15.     Given the short time frame to complete discovery on the Dismissal Motions, the

Parties expressly agreed to limit the Parties to seven depositions on each side (including two that

would exceed the hour limits under the rules). In connection with the Discovery Agreement, the

NYAG provided the seven witnesses it intended to depose and provided proposed scheduling for

the same.    The Debtors have been working diligently to accommodate the NYAG’s and

Ackerman’s requested schedule. Indeed, the Debtors ultimately agreed to accommodate an

eighth deposition of Judge Journey on March 18, 2021 despite that it exceeded the agreed upon

limits. However, the NYAG now seeks to take a ninth deposition, which is a violation of the

Discovery Agreement. Critically, the Discovery Agreement was designed to permit parties to

timely obtain the information necessary for the Dismissal Motions.           The existence of Ms.



DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                             6 of 9
OF INTENTION TO TAKE DEPOSITION OF GAYLE STANFORD
Case 21-30085-hdh11 Doc 393 Filed 03/22/21          Entered 03/22/21 08:09:36       Page 7 of 9




Stanford was known for years before the Discovery Agreement was executed and could have

been identified as one of the persons that the Movants sought to depose. They chose not to do so

and have not demonstrated any good faith for their omission. Even if they could, as further set

forth below, this last-minute request for yet another deposition is prejudicial and creates and

undue burden for Debtors. There, a protective order is necessary.

       2. The Failure to Abide by the Discovery Agreement is Prejudicial to the Debtors
          as it Creates an Undue Burden on Debtors.

       16.    In addition to being in direct violation of the Discovery Agreement, the Notice

serves to significantly prejudice the Debtors. As this Court is aware, the Parties have been

operating on a condensed timeline in order to move the Dismissal Motions to hearing. In

connection therewith, the Movants have already scheduled eight depositions over a two-week

period, which Debtors have worked to accommodate. These are on top of the four deposition

that Debtors themselves have scheduled (but at least two of which the Movants have objected

necessitating additional motion practice further distracting the Debtors from the Dismissal

Motions). Seemingly by design, the Movants have moved all of the depositions requested of

their representatives to the last week before trial. They now seek to add yet another deposition

seeking to divert the Debtors’ efforts toward trial prep, notwithstanding that Ms. Stanford’s

identify has been known to the NYAG for well over two years.

       17.    The Debtors designed the schedule to ensure that sufficient resources were

available in the days leading up to trial to complete preparations which necessarily meant

limiting the depositions toward the end of the week of March 22, 2021. The Debtors have

already accommodated a request from Ackerman to move one of the depositions of its executive,

William Winkler, to March 25, 2021. The NYAG now seeks to add yet another deposition into

the schedule (already in excess of the Discovery Agreement) that will serve to deprive the



DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                         7 of 9
OF INTENTION TO TAKE DEPOSITION OF GAYLE STANFORD
Case 21-30085-hdh11 Doc 393 Filed 03/22/21           Entered 03/22/21 08:09:36      Page 8 of 9




Debtors of the time necessary to preparing their case. The NYAG should not be permitted to

exhaust the Debtors’ resources to the Debtors’ detriment when the Parties spent significant time

negotiating and implementing the Discovery Agreement to prevent these very disputes.

Therefore, a protective order is necessary.

                                             V.
                                         CONCLUSION

       The Notice is wholly improper as it violates the Parties’ Discovery Agreement and any

notions of justice and fair play thereby serving to unduly burden the Debtors. Therefore, the

Debtors request:

       A.      That this Court issue a protective order prohibiting the improperly noticed

deposition of Mrs. Stanford from proceeding; and

       B.      Granting such other and further relief as may be just and proper.




DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                        8 of 9
OF INTENTION TO TAKE DEPOSITION OF GAYLE STANFORD
Case 21-30085-hdh11 Doc 393 Filed 03/22/21   Entered 03/22/21 08:09:36       Page 9 of 9




 Dated: March 22, 2021                   Respectfully submitted,

                                         /s/ Gabrielle A. Hamm
                                         Patrick J. Neligan, Jr., SBN 14866000
                                         Douglas J. Buncher, SBN 03342700
                                         John D. Gaither, SBN 24055516
                                         NELIGAN, LLP
                                         325 North St. Paul, Suite 3600
                                         Dallas, Texas 75201
                                         Telephone: 214-840-5333
                                         Facsimile: 214-840-5301
                                         pneligan@dneliganlaw.com
                                         dbuncher@neliganlaw.com
                                         jgaither@neliganlaw.com

                                         Gregory E. Garman
                                         Nevada Bar No. 6654, admitted pro hac vice
                                         Gabrielle A. Hamm
                                         Texas Bar No. 240401047
                                         Teresa M. Pilatowicz
                                         Nevada Bar No. 9605, admitted pro hac vice
                                         Dylan Ciciliano
                                         Nevada Bar No. 12348, admitted pro hac vice
                                         GARMAN TURNER GORDON LLP
                                         7251 Amigo Street, Suite 210
                                         Las Vegas, Nevada 89119
                                         T: 725-777-3000 / F: 725-777-3112
                                         ggarman@gtg.legal
                                         ghamm@gtg.legal
                                         tpilatowicz@gtg.legal
                                         dciciliano@gtg.legal
                                         Counsel for Debtors
4839-3104-8417, v. 2




DEBTORS’ EMERGENCY MOTION FOR PROTECTIVE ORDER RE: NYAG’S NOTICE                 9 of 9
OF INTENTION TO TAKE DEPOSITION OF GAYLE STANFORD
